DETAILED ACTION
This action is responsive to the following communications: Original Application filed on May 26, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0373920 A1.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this case. Claims 1 and 9 are the independent claims. Claims 1-16 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Applicants have perfected priority to Korean Patent Application No. 10-2020-0063556, filed on May 27, 2020.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0073686 A1, filed by Hanke et al., on August 29, 2018, and published on March 5, 2020 (hereinafter Hanke).

With respect to independent claim 1, Hanke discloses a method of searching for an object for executing an automation scenario, which is performed by a computing device comprising one or more processors and a memory in which one or more programs to be executed by the one or more processors are stored, the method comprising: Hanke discloses a method for automated script testing of GUIs for use in robotics process automation applications (see paragraphs 0001 [automated testing of RPAs] and 0015 [automating and resolving testing scripts, using attributes and analytics to identify objects most similar to other objects when a designated target object cannot be located]).
Searching for a target object based on search information including a plurality of search conditions for the target object that is a target for which an event is to be executed according to an automation scenario; Hanke discloses searching for target objects based on search conditions for a target object of an input event according to a test script (see paragraph 0015, described supra).
Searching for a similar object for the target object based on some of the plurality of search conditions when the target object is not found; Hanke discloses searching for similar objects of the target object based on at least some of the search conditions for the target object and attributes and properties of other objects to determine a most similar object to the target object for testing (see paragraph 0015, described supra).
Executing the event on the similar object when the similar object is successfully found; Hanke discloses executing the event on the similar object (see paragraph 0015, described supra).

With respect to dependent claim 2, Hanke discloses the method of claim 1, wherein the plurality of search conditions comprise a plurality of attributes to be used for searching for the target object, attribute values of each of the plurality of attributes, and weights for each of the plurality of attributes.
	Hanke discloses the search conditions comprise a plurality of attributes to search for the object, attribute values, and weights for each of the attributes (see paragraph 0016 [properties of the target objects include size, location, name/identifier, labels, etc.; these properties are used to generate a weighted similarity score for use in determining similar objects when the target object cannot be found]).

With respect to dependent claim 6, Hanke discloses the method of claim 2, further comprising updating the plurality of search conditions when the similar object is successfully found.
	Hanke discloses updating the search conditions when the most similar object is found (see paragraphs 0017 [once the similarity scores are calculated, a most similar object is determined and the script is updated to search for the most similar object] and 0018 [a replacement object may be selected based on the similarity scores and used in later runs of the automation script]).

With respect to dependent claim 7, Hanke discloses the method of claim 6, wherein the updating comprises updating weights for each of a plurality of attributes to be used for searching for the target object.
	Hanke discloses updating weights of each attribute based on the replacement object (see paragraph 0022 [using attributes and weighting, a most probable object is identified, and using the properties of the most probable object, the attributes used for selecting the target are updated and stored for future reference in later runs]).

With respect to dependent claim 8, Hanke discloses the method of claim 7, wherein the updating comprises updating, among the attribute values of each of the plurality of attributes for the target object, a weight for an attribute having an attribute value that matches an attribute value of each of a plurality of attributes for the similar object.
	Hanke discloses updating weights of each attribute based on the replacement object (see paragraph 0022, described supra, claim 7; see also, paragraph 0017-0018, described supra, claim 6).

Independent claim 9, and its respective dependent claims 10 and 14-16, recite an apparatus comprising: one or more processors; and a memory storing one or more programs configured to be executed by the one or more processors, wherein the programs comprise commands for performing the method of independent claim 1, and its respective dependent claims 2 and 6-8. Accordingly, independent claim 9, and its respective dependent claims 10 and 14-16, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2 and 6-8, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanke, in view of U.S. Patent Application Publication No. 2004/0194065 A1, filed by McGrath et al., on December 23, 2003, and published on September 30, 2004 (hereinafter McGrath).

With respect to dependent claim 3, Hanke discloses the method of claim 2, as described above.
Hanke fails to expressly disclose the method wherein the searching for the similar object comprises: Generating a plurality of attribute combinations including some of the plurality of attributes.
	However, McGrath teaches locating a testable object in a testing tool using object mapping by generating a plurality of combinations of attributes in order to determine a target object (or similar object) (see McGrath, paragraphs 0009 [using fuzzy matching to resolve for missing target objects using weighted scoring of attributes], 0010 [using selected groups of properties and weighting each attribute within the group to generate a candidate score for each object], 0019 [using both direct referring means and indirect referring means to locate target objects], 0025 [using recognition thresholds to discard candidates with low matching scores], and 0028 [scores are compared and fuzzily matched to find the best object based on the various combinations of scores based on the attributes and the weights of the combination of attributes]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Hanke and McGrath before him before the effective filing date of the claimed invention, to modify the method of Hanke to incorporate using a plurality of attribute combinations as taught by McGrath. One would have been motivated to make such a combination because this allows for fuzzy matching of objects so that a less than perfect match can be used to resolve the issue, as taught by McGrath (see McGrath, paragraph 0009, described supra).
	Hanke, as modified by McGrath, further teaches the method comprising:
Calculating weighted sums for each of the plurality of attribute combinations by summing the weights for each of the plurality of attribute combinations; McGrath further teaches calculating weighted sums for each of the attribute combinations (see McGrath, paragraphs 0010, 0025, and 0028, described supra).
Searching for the similar object based on the plurality of attribute combinations and the weighted sums; McGrath further teaches searching for the similar object based on the plurality of combinations and weighted sums (see McGrath, paragraphs 0010, 0025, and 0028, described supra).

With respect to dependent claim 4, Hanke, as modified by McGrath, teaches the method of claim 3, as described above.
	McGrath further teaches the method wherein the searching for the similar object based on the plurality of attribute combinations and the weighted sum comprises: 
Selecting, from among the plurality of attribute combinations, one or more attribute combinations for which the weighted sum is greater than or equal to a preset threshold value; McGrath further teaches using a recognition threshold so that only candidates with scores higher than the threshold are included in the search (see McGrath, paragraph 0025, described supra, claim 3).
Searching for the similar object based on the one or more attribute combinations; McGrath further teaches searching for the similar object based on the plurality of combinations and weighted sums (see McGrath, paragraphs 0010, 0025, and 0028, described supra, claim 3).

With respect to dependent claim 5, Hanke, as modified by McGrath, teaches the method of claim 4, as described above.
	McGrath further teaches the method wherein the searching for the similar object based on the one or more attribute combinations comprises: 
Searching for the similar object based on the one or more attribute combinations in descending order of the weighted sums for each of the one or more attribute combinations; McGrath further teaches sorting the candidates based on the weighted candidate scores and selecting the highest value candidate (see McGrath, paragraph 0028, described supra, claim 3).
Determining that the similar object has been successfully found and terminating the search when a single similar object is found based on an attribute combination corresponding to a certain order among the one or more attribute combinations; McGrath further teaches sorting the candidates based on the weighted candidate scores and selecting the highest value candidate—therefore terminating—when the highest candidate is selected (see McGrath, paragraph 0028, described supra, claim 3).
Dependent claims 11-13 recite an apparatus comprising: one or more processors; and a memory storing one or more programs configured to be executed by the one or more processors, wherein the programs comprise commands for performing the method of dependent claims 3-5. Accordingly, dependent claims 11-13, are rejected under the same rationales used to reject dependent claims 3-5, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 5,941,944 (Providing substitutes for inaccessible objects using weighted attributes to find similar objects).
U.S. Patent No. 9,075,918 B1 (Creating change resilient scripts for UI testing to overcome issues associated with ambiguous target objects).
U.S. Patent Application Publication No. 2009/0217303 A1 (Test script analyzer for providing accurate test scripts for evolving applications).
U.S. Patent Application Publication No. 2009/0217309 A1 (GUI application comparator used in application development to test different versions of applications). 
U.S. Patent Application Publication No. 2010/0281457 A1 (Automating UI interactions by determining targets for input actions through social identification information relative to various objects).
U.S. Patent Application Publication No. 2011/0138357 A1 (Testing GUI components by weighting and sorting the objects into a defined hierarchy).
U.S. Patent Application Publication No. 2012/0023485 A1 (Dynamic test scripts which are independent of the application and UI layout of the application which matches properties of the test data to determine most likely targets of the input actions).
U.S. Patent Application Publication No. 2014/0229869 A1 (UI automation framework using scenarios and semantic mapping of inputs to target objects).
U.S. Patent Application Publication No. 2018/0210824 A1 (UI automation tool that using machine learning to recover from failing to locate a particular target object).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173